DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         CHARLES ECKARDT,
                             Appellant,

                                    v.

    THOMAS G. DIGGES, JR., as trustee of the DENISE Z. DIGGES
                       FAMILY TRUST,
                           Appellee.

                              No. 4D19-2324

                          [February 20, 2020]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; James Nutt, Judge; L.T. Case No. 50-2014-CA-005217-
XXXX-MB.

   Marc Edward Rosenthal, Paul David Edwards, Casey Ryan Cummings,
Joseph Thomas Dunn and Charlie Xie of Rosenberg Cummings & Edwards
PLLC, Fort Lauderdale, for appellant.

   Rod Coleman, Boca Raton, for appellee.

PER CURIAM.

   Affirmed.

MAY, CIKLIN and GERBER, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.